DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2013/0202051).

Regarding claim 1 Zhou discloses a method implemented in a decoder, the method comprising: 
receiving, by a receiver of the decoder, a bitstream comprising one or more sub-pictures partitioned from a picture (bitstream including sub-picture received by decoder – abstract; decoder receives an encoded sub-picture bitstream – [0095]) and a sub-picture level indicator indicating resource requirements for decoding a current sub-picture (signaling the particular sub-picture partitioning used by the encoder – [0040, 0065, 0069, 0073], Figure 15; parsing sub-picture signaling to assign sub-picture to corresponding decoder – Figures 17 and 19); 
parsing, by a processor of the decoder, the bitstream to obtain the sub-picture level indicator and the current sub-picture (signaling the particular sub-picture partitioning used by the encoder – [0040, 0065, 0069, 0073], Figure 15; parsing sub-picture signaling to assign sub-picture to corresponding decoder – Figures 17 and 19); 
allocating, by the processor, resources to decode the current sub-picture based on the sub-picture level indicator (parsing sub-picture signaling to assign sub-picture to corresponding decoder – [0094], Figures 17 and 19); 
decoding, by the processor, the current sub-picture to create a video sequence by employing the allocated resources (Figures 17 and 19 show sub-pictures being decoded by a corresponding assigned decoder; allocating the decoding of sub-pictures – [0093]); and 
forwarding, by the processor, the video sequence for display (Display 614 in Figure 6 received and displays the decoded video bitstream).

Regarding claim 2 Zhou discloses the method of claim 1, wherein the sub-picture level indicator is included in a supplemental enhancement information (SEI) message in the bitstream (information regarding sub-pictures may be signaled in one or more supplemental enhancement information messages – [0131]).

Regarding claim 3 Zhou discloses the method of claim 1, wherein the sub-picture level indicator is included in a sequence parameter set (SPS) in the bitstream (signaling sub-picture data in the Sequence Parameter Set – [0070, 0073]).

Regarding claim 4 Zhou discloses the method of claim 1, wherein the sub-picture level indicator indicates sub-picture size, sub-picture pixel count, sub-picture bitrate, or combinations thereof (encoder control component causes the particular sub-picture partitioning used to be signaled in the compressed bitstream – [0063]).

Regarding claim 8 Zhou discloses a method implemented in a decoder, the method comprising: 
receiving, by a receiver of the decoder, a bitstream comprising a picture partitioned into a sub-picture (bitstream including sub-picture received by decoder – abstract; decoder receives an encoded sub-picture bitstream – [0095]) and a sub-picture level indicator indicating a capability for decoding the sub-picture (signaling the particular sub-picture partitioning used by the encoder – [0040, 0065, 0069, 0073], Figure 15; parsing sub-picture signaling to assign sub-picture to corresponding decoder – Figures 17 and 19); and
decoding, by a processor of the decoder, the sub-picture based on the sub-picture level indicator (Figures 17 and 19 show sub-pictures being decoded by a corresponding assigned decoder based on sub-picture level information; allocating the decoding of sub-pictures – [0093]).

Regarding claim 9 Zhou discloses the method of claim 8, wherein the bitstream further comprises a supplemental enhancement information (SEI) message, and wherein the SEI message comprises the sub-picture level indicator (information regarding sub-pictures may be signaled in one or more supplemental enhancement information messages – [0131]).

Regarding claim 10 Zhou discloses the method of claim 9, wherein the sub-picture level indicator indicates sub-picture size, sub-picture pixel count, sub-picture bitrate, or combinations thereof (encoder control component causes the particular sub-picture partitioning used to be signaled in the compressed bitstream – [0063]).

Claim 14 corresponds to the decoder performing the method of claim 8. Therefore, claim 14 is being rejected on the same basis as claim 8.

Claim 15 corresponds to the decoder performing the method of claim 9. Therefore, claim 15 is being rejected on the same basis as claim 9.

Claim 16 corresponds to the decoder performing the method of claim 10. Therefore, claim 16 is being rejected on the same basis as claim 10.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 11-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2013/0202051) in view of Lim et al. (WO 2020/050705 A1).

Regarding claim 5 Zhou discloses the method of claim 1. However, fails to explicitly disclose wherein the bitstream includes a sequence parameter set (SPS) that comprises sub-picture identifiers (IDs) for each of the sub-pictures.
In his disclosure Lim teaches the bitstream includes a sequence parameter set (SPS) that comprises sub-picture identifiers (IDs) for each of the sub-pictures (the sub-picture identifier may be included in header information such as SPS – page 29, 12th paragraph of Description Translation).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to incorporate the teachings of Lim into the teachings of Zhou because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 6 Zhou discloses the method of claim 5. Zhou discloses sub-picture location for each of the sub-pictures (location of sub-picture – [0075]).
However, fails to explicitly disclose wherein the SPS further comprises a sub-picture location for each of the sub-pictures.
In his disclosure Lim teaches the SPS further comprises a sub-picture location for each of the sub-pictures (the index or grid information corresponding to the sub-picture ID may indicate the structure and size information of each sub-picture, and may be used as fixed location information for decoding a slice – p.30, paragraph 9 of Description Translation; the sub-picture identifier may be included in header information such as SPS – page 29, 12th paragraph of Description Translation).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to incorporate the teachings of Lim into the teachings of Zhou because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 7 Zhou discloses the method of claim 5. However, fails to explicitly disclose wherein the SPS further comprises a sub-picture size for each of the sub-pictures.
In his disclosure Lim teaches the SPS further comprises a sub-picture size for each of the sub-pictures (the index or grid information corresponding to the sub-picture ID may indicate the structure and size information of each sub-picture, and may be used as fixed location information for decoding a slice – p.30, paragraph 9 of Description Translation; the sub-picture identifier may be included in header information such as SPS – page 29, 12th paragraph of Description Translation).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to incorporate the teachings of Lim into the teachings of Zhou because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 11 Zhou discloses the method of claim 8. However, fails to explicitly disclose wherein the bitstream includes a sequence parameter set (SPS) that comprises a sub-picture identifier (ID) for the sub-picture.
In his disclosure Lim teaches the bitstream includes a sequence parameter set (SPS) that comprises a sub-picture identifier (ID) for the sub-picture (the sub-picture identifier may be included in header information such as SPS – page 29, 12th paragraph of Description Translation).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to incorporate the teachings of Lim into the teachings of Zhou because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 12 Zhou discloses the method of claim 11. Zhou discloses sub-picture location for the sub-picture (location of sub-picture – [0075]).
However, fails to explicitly disclose the SPS further comprises a sub-picture location for the sub-picture.
In his disclosure Lim teaches the SPS further comprises a sub-picture location for the sub-picture (the index or grid information corresponding to the sub-picture ID may indicate the structure and size information of each sub-picture, and may be used as fixed location information for decoding a slice – p.30, paragraph 9 of Description Translation; the sub-picture identifier may be included in header information such as SPS – page 29, 12th paragraph of Description Translation).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to incorporate the teachings of Lim into the teachings of Zhou because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 13 Zhou discloses the method of claim 12. However, fails to explicitly disclose wherein the SPS further comprises a sub-picture size for the sub-picture.
In his disclosure Lim teaches the SPS further comprises a sub-picture size for the sub-picture (the index or grid information corresponding to the sub-picture ID may indicate the structure and size information of each sub-picture, and may be used as fixed location information for decoding a slice – p.30, paragraph 9 of Description Translation; the sub-picture identifier may be included in header information such as SPS – page 29, 12th paragraph of Description Translation).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to incorporate the teachings of Lim into the teachings of Zhou because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 17 corresponds to the decoder performing the method of claim 11. Therefore, claim 17 is being rejected on the same basis as claim 11.

Claim 18 corresponds to the decoder performing the method of claim 12. Therefore, claim 18 is being rejected on the same basis as claim 12.

Claim 19 corresponds to the decoder performing the method of claim 13. Therefore, claim 19 is being rejected on the same basis as claim 13.

Regarding claim 20 Zhou discloses the decoder of claim 18, wherein the sub-picture location includes an offset distance between a top-left sample of the sub-picture and a top-left sample of the picture (decoder determines the relative location of each sub-picture within a picture from information encoded in the bitstream – [0093]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482